Citation Nr: 9922405	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-29 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for metastatic melanoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The appellant had active military service from July 1970 to 
July 1974 and from February 1976 to January 1994, with 
additional service in the Naval Reserve.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 1997 rating decision from the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the appellant submitted evidence 
directly to the Board without initial consideration by the 
RO.  However, in doing so, he specifically indicated that he 
was waiving his procedural right to consideration of this 
evidence by the RO.  See 38 C.F.R. §20.1304 (1998).


FINDING OF FACT

The claim of service connection for metastatic melanoma is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for metastatic 
melanoma is well grounded.  38 U.S.C.A. § 5107 (West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that a pedunculated fibroma was 
identified on the back of the appellant's right shoulder in 
May 1988.  The examiner concluded that the fibroma was 
benign.  A mole was noted on the back of the appellant's 
right shoulder during a physical examination at the Naval 
Hospital Branch Clinic at the Naval Air Station (NAS) in 
Dallas, Texas in May 1993.  Treatment notes from this 
examination show that the appellant's mole was shaved off and 
sent to pathology.

Following separation from service, records from El Camino 
Hospital show the identification of a growth identified on 
the appellant's left groin in November 1996.  A biopsy of the 
growth performed in March 1997 revealed metastatic melanoma.  
A positron-emission tomography (PET) of the appellant was 
interpreted as not being able to identify a primary lesion.  

The appellant submitted a claim for service connection of 
metastatic melanoma as secondary to Agent Orange exposure in 
April 1997.  The RO denied this claim in August 1997.  The 
appellant submitted a Notice of Disagreement in September 
1997, essentially contending that he had had a mole removed 
in May 1993 and that this mole was in fact malignant.  

The appellant also stated that he had attempted to obtain the 
pathology reports regarding the removal of the mole but had 
been notified that they could not be obtained.  The appellant 
submitted a letter apparently sent to him from the Naval 
Branch Medical Clinic, NAS Joint Reserve Base in Fort Worth, 
Texas.  The letter was an apparent response to the 
appellant's request to locate pathology results of the May 
1993 mole removal.  This letter indicated that the pathology 
results could not be located.  It was stated in the letter 
that a search of record archives was conducted on May 30, 
1997.  It stated that this search included all local records 
and phone conversations to the Naval Hospital, Corpus Christi 
and Brooke Army Medical Center.  


In October 1997, one of the appellant's physicians, Dr. 
T.J.S., submitted a statement concluding that a linkage 
between the mole removed from the appellant's right shoulder 
in May 1993 and the malignant tumor removed in March 1997 was 
unlikely; however, he further stated that such a linkage 
could not be totally eliminated or ruled out as a suspect 
source of the melanoma.  

The appellant was present for a personal hearing in November 
1997 in which he generally contended that his metastatic 
melanoma originated from the mole he had removed in May 1993.  
Transcript (November 18, 1997).  The appellant reiterated 
that he had attempted to obtain the pathology results 
regarding the May 1993 mole removal but had been told that 
they could not be found.  Tr., p. 3.  The appellant was asked 
whether the NAS in Dallas and the NAS in Fort Worth were the 
same place.  The appellant responded that one of the air 
force bases was closing and moving to an old air force base.  
Transcript, p. 5 (November 18, 1997).  

The appellant was present for a hearing at the RO before the 
Board in December 1998.  The appellant essentially restated 
his position, contending that his melanoma had metastasized 
from a mole removed from his shoulder while in service.  
Transcript (December 9, 1998).  It was clarified that the 
issue on appeal was service connection for metastatic 
melanoma.  See Tr., pp. 2, 10.  The appellant again reported 
that he had been unable to retrieve the pathology results of 
the May 1993 mole removal.  Tr., p.7.  The appellant 
testified that a search was conducted for his pathology 
results at Brooke Army Medical Center and at the NAS in 
Dallas, Texas.  Tr., p. 7.  

In April 1998, the RO denied service connection for 
metastatic melanoma.  

In December 1998 the appellant submitted letters from two 
physicians regarding his melanoma.  Dr. H.W.T., who had 
removed the malignant growth from the appellant's left groin, 
wrote that the growth found on the appellant's thigh was an 
"occult primary."  

Dr. H.W.T. noted the appellant's history of having a mole 
removed in May 1993.  Dr. H.W.T. concluded that there could 
easily be a relationship between the lesion on his right 
shoulder and the metastatic lesion in his left groin.  He 
concluded that it was more likely than not that the two 
lesions are related.  

Dr. T.J.S. also submitted a statement, in which he concluded 
that it was as likely as not that the appellant's melanoma is 
related to the mole removed from his shoulder while he was 
enlisted in the Navy.

Criteria

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
also held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Analysis

The record establishes that the appellant's claim is well-
grounded based on the medical evidence of record.  38 
U.S.C.A. § 5107(a) (West 1991).  

The appellant has a evidence of a current disability in the 
form of a current diagnosis of metastatic melanoma to the 
left groin.  He has submitted his own lay opinion contending 
that his melanoma arose in service, and he has submitted 
medical opinions from two treating physicians linking his 
metastatic melanoma to a mole that was removed in service.  
The claim of service connection for metastatic melanoma is 
therefore found to be well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


ORDER

The claim of entitlement to service connection for metastatic 
melanoma is well grounded.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Once the appellant has established a well-grounded claim, VA 
has a duty to assist the appellant in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

After reviewing the record, the Board concludes that further 
development is required.  

As was stated above, the appellant has submitted the 
statements of two treating physicians opining that it is as 
likely as not that the appellant's metastatic melanoma is 
related to a mole he had removed while in service in May 
1993.  

The appellant's service medical records show that a mole was 
noted on the back of the appellant's right shoulder during a 
physical examination at the Naval Hospital Branch Clinic at 
the Naval Air Station (NAS) in Dallas, Texas in May 1993.  
Treatment notes from this examination show that the 
appellant's mole was shaved off and sent to pathology.  

The pathology report regarding this mole is not present in 
the record.  The mole had previously been observed in May 
1988 during a physical examination and was concluded to be 
benign.  

In September 1997 the RO received a letter dated May 1997 
submitted by the appellant.  The letter was from the Naval 
Branch Medical Clinic, NAS Joint Reserve Base in Fort Worth, 
Texas.  The letter was an apparent response to the 
appellant's request to locate pathology results of the May 
1993 mole removal.  The appellant was told that the pathology 
results could not be located.  It was stated in the letter 
that a search of record archives was conducted on May 30, 
1997.  It stated that this search included all local records 
and phone conversations to the Naval Hospital, Corpus Christi 
and Brooke Army Medical Center.  

It is unclear whether a complete search for these results has 
been conducted.  The letter did not specify whether a search 
for the pathology results was conducted at the Naval Hospital 
Branch Clinic at the NAS in Dallas.  

At a hearing conducted in November 1997, the appellant was 
asked whether the NAS in Dallas and the NAS in Fort Worth 
were the same place.  The appellant responded that one of the 
air force bases was closing and moving to an old air force 
base.  Transcript, p. 5 (November 18, 1997).  The above 
testimony is not entirely clear as to which specific base was 
closing and where it was moving.  

At a subsequent travel board hearing conducted in December 
1998 the appellant testified that a search was conducted for 
his pathology results at Brooke Army Medical Center and at 
the NAS in Dallas, Texas.  Transcript, p. 7 (December 9, 
1998).  As was stated above, the letter from the NAS in Fort 
Worth, Texas indicates that records were searched for at the 
NAS in Corpus Christi, Texas, and at Brooke Army Medical 
Center.  There is no indication that they actually searched 
for the records at the NAS in Dallas, Texas.  

In light of the above, the appellant's claim is remanded to 
the RO for the following development:

1.  The RO should send specific requests 
for any medical records on the appellant 
directly to the Naval Hospital Branch 
Clinic, NAS, Dallas, Texas, and the Naval 
Branch Medical Clinic, NAS Joint Reserve 
Base, Fort Worth, Texas.  The RO should 
specifically request any records of 
pathology results on the removal of the 
appellant's mole in May 1993.  The RO 
should request that all facilities 
certify that they searched for the 
appellant's medical records pursuant to 
the RO's request.  A request for such 
records should also be sent to the 
National Personnel Records Center and to 
Navy Personnel, Pers 313D, Washington DC 
20370-3130.

The RO should request both the Naval 
Hospital Branch Clinic, NAS, Dallas, 
Texas, and the Naval Branch Medical 
Clinic, NAS Joint Reserve Base, Fort 
Worth, Texas to provide a list of 
facilities where the appellant's medical 
records may have been forwarded in the 
event that his medical records cannot be 
located.  The RO should then send 
requests to those facilities where his 
records may have been forwarded for all 
medical records on the appellant, 
specifically any records of pathology 
results on the removal of the appellant's 
mole in May 1993.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  After any additional evidence has 
been received and added to the record, 
the appellant should be afforded a 
comprehensive VA medical examination.  
Any further indicated special studies 
should be conducted.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the appellant's reported and 
documented medical history.  The examiner 
should then offer an opinion as to 
whether, based on the available evidence, 
the appellant's metastatic melanoma was 
incurred in service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of service 
connection for a multiple sclerosis based 
on the entire evidence of record.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

